Thornton, J.
I concur, on the ground that the judgment in the former action of Mauldin v. Clark & Cox constituted a bar to this action.
Beatty, C. J.
I cannot agree that there was no evidence of a conversion by the defendants of the cord-wood belonging to the plaintiff.
But I concur in the judgment, on the ground that the evidence introduced by plaintiff to show her title in this action would have sustained a judgment in her favor for the damages claimed in her former action against the .same defendants, and consequently that the judgment in that action—which was, in legal effect, a judgment against her on her claim for damages for cutting the same wood—is a bar to the present action.
Paterson, J., concurred in the opinion of Beatty, C. J.
Rehearing denied.